FILED: BRONX COUNTY CLERK 07/01/2021 02:18 PM                                                      INDEX NO. 809073/2021E
NYSCEF DOC. NO. 1Case
                   Case
                      1:21-cv-06900-LAK
                        1:21-cv-06900 Document
                                        Document
                                               2-15-1Filed
                                                        Filed
                                                            08/16/21
                                                              08/17/21Page
                                                                        Page
                                                                           1 of
                                                                             1 11
                                                                                of 11NYSCEF: 07/01/2021
                                                                         RECEIVED



           SUPREME COURT OF THE STATE OF NEW YORK
           COUNTY OF BRONX                                                          Index #
           ---------------------------------------------------------------------X   Date Purchased:
           KENNETH DOCKERY,
                                                                                    SUMMONS
                                                        Plaintiff(s),
                                                                                    Plaintiff designates
                                                                                    Bronx County
                                      -against-                                     as place of trial

                                                                                    The basis of venue is:
                                                                                    Place of Incident
           RAUL E. RIVERA and ALFA TRANSPORTATION CORP.,

                                                         Defendant(s).
           ---------------------------------------------------------------------X
          To the above-named defendant(s):

                  YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve a
          copy of your answer, or, if the complaint is not served with this summons, to serve a notice of
          appearance on the Plaintiff's Attorneys within 20 days after the service of this summons exclusive of
          the day of service (or within 30 days after the service is complete if this summons is not personally
          delivered to you within the State of New York); and in case of your failure to appear or answer,
          judgment will be taken against you by default for the relief demanded herein.

          Dated:            New York, New York
                            July 1, 2021

                                                                Jason L. Paris
                                                                ____________________________
                                                                JASON L. PARIS, ESQ.
                                                                THE PARIS LAW GROUP, P.C.
                                                                Attorneys for Plaintiff
                                                                KENNETH DOCKERY
                                                                60 East 42nd Street, Suite 4600
                                                                New York, NY 10122
                                                                212-970-8754

          Defendant’s Address:

          RAUL E. RIVERA
          701 NW 141ST AVENUE
          PEMBROKE PINES, FL 33028

          ALFA TRANSPORTATION CORP.
          11236 NW Flagler Ln
          Miami, FL 33172




                                                               1 of 11
FILED: BRONX COUNTY CLERK 07/01/2021 02:18 PM                                                    INDEX NO. 809073/2021E
NYSCEF DOC. NO. 1Case
                   Case
                      1:21-cv-06900-LAK
                        1:21-cv-06900 Document
                                        Document
                                               2-15-1Filed
                                                        Filed
                                                            08/16/21
                                                              08/17/21Page
                                                                        Page
                                                                           2 of
                                                                             2 11
                                                                                of 11NYSCEF: 07/01/2021
                                                                         RECEIVED




           SUPREME COURT OF THE STATE OF NEW YORK
           COUNTY OF BRONX                                                          Index No.:
           ---------------------------------------------------------------------X
           KENNETH DOCKERY,
                                                                                    VERIFIED
                                                        Plaintiff(s),               COMPLAINT


                                      -against-



           RAUL E. RIVERA and ALFA TRANSPORTATION CORP.,

                                                         Defendant(s).
           ---------------------------------------------------------------------X

                  The plaintiff, KENNETH DOCKERY, by his attorneys, THE PARIS LAW GROUP,

          P.C., complaining of the defendants herein, respectfully shows to the court and alleges as follows:

                  1.       That the cause of action alleged herein arose in the Bronx County, City and State

          of New York.

                  2.       That at all of the times hereinafter alleged, the plaintiff, KENNETH

          DOCKERY, was and still is a resident of the County, City and State of New York.

                  3.       That at all of the times hereinafter alleged, the defendant, RAUL E. RIVERA,

          was and still is a resident of the State of Florida.

                  4.       That at all times hereinafter alleged, the defendant, ALFA

          TRANSPORTATION CORP., was and still is a domestic business corporation.

                  5.       That at all of the times hereinafter mentioned, and upon information and belief, the

          defendant, ALFA TRANSPORTATION CORP., transacted business in the State of New York.

                  6.       That at all of the times hereinafter mentioned, and upon information and belief, the

          defendant, ALFA TRANSPORTATION CORP., conducted business in the State of New York.




                                                               2 of 11
FILED: BRONX COUNTY CLERK 07/01/2021 02:18 PM                                                 INDEX NO. 809073/2021E
NYSCEF DOC. NO. 1Case
                   Case
                      1:21-cv-06900-LAK
                        1:21-cv-06900 Document
                                        Document
                                               2-15-1Filed
                                                        Filed
                                                            08/16/21
                                                              08/17/21Page
                                                                        Page
                                                                           3 of
                                                                             3 11
                                                                                of 11NYSCEF: 07/01/2021
                                                                         RECEIVED



                 7.     That at all times relevant herein, the defendant, ALFA TRANSPORTATION

          CORP., contracted to supply goods in the State of New York.

                 8.     That at all times relevant herein, the defendant, ALFA TRANSPORTATION

          CORP., contracted to supply services in the State of New York.

                 9.     That at all times relevant herein, the defendant, ALFA TRANSPORTATION

          CORP., derived substantial revenues from its goods used in the State of New York.

                 10.    That at all times relevant herein, the defendant, ALFA TRANSPORTATION

          CORP., derived substantial revenues from its services rendered in the State of New York.

                 11.    That at all times relevant herein, the defendant, ALFA TRANSPORTATION

          CORP., expected or should have reasonably expected that its acts will have consequences in the

          State of New York and it derived substantial revenues from interstate or international commerce.

                 12.    That at all times hereinafter alleged, and upon information and belief, the defendant,

          ALFA TRANSPORTATION CORP., was the owner of a certain 2012 Kenworth truck tractor

          bearing Florida State registration number, JC43UU.

                 13.    That at all times hereinafter alleged, and upon information and belief, the defendant,

          ALFA TRANSPORTATION CORP., was the owner of a certain 2012 Kenworth truck tractor

          bearing a vehicle identification number, 1XKAD49X9CJ305368.

                 14.    That at all times hereinafter alleged, and upon information and belief, the defendant,

          ALFA TRANSPORTATION CORP., was the title owner of a certain 2012 Kenworth truck

          tractor bearing a vehicle identification number, 1XKAD49X9CJ305368.

                 15.    That at all times hereinafter alleged, and upon information and belief, the defendant,

          ALFA TRANSPORTATION CORP., was the registered owner of a certain 2012 Kenworth

          truck tractor bearing a vehicle identification number, 1XKAD49X9CJ305368.

                 16.    That at all times hereinafter alleged, and upon information and belief, the defendant,




                                                      3 of 11
FILED: BRONX COUNTY CLERK 07/01/2021 02:18 PM                                                   INDEX NO. 809073/2021E
NYSCEF DOC. NO. 1Case
                   Case
                      1:21-cv-06900-LAK
                        1:21-cv-06900 Document
                                        Document
                                               2-15-1Filed
                                                        Filed
                                                            08/16/21
                                                              08/17/21Page
                                                                        Page
                                                                           4 of
                                                                             4 11
                                                                                of 11NYSCEF: 07/01/2021
                                                                         RECEIVED



          ALFA TRANSPORTATION CORP., was the lessor of the aforesaid truck tractor.

                 17.     That at all times hereinafter alleged, and upon information and belief, the defendant,

          ALFA TRANSPORTATION CORP., was the lessee of the aforesaid truck tractor.

                 18.     That at all times hereinafter alleged, and upon information and belief, the defendant,

          ALFA TRANSPORTATION CORP., controlled the aforesaid truck tractor.

                 19.     That at all times hereinafter alleged, and upon information and belief, the defendant,

          ALFA TRANSPORTATION CORP., maintained the aforesaid truck tractor.

                 20.     That at all times hereinafter alleged, and upon information and belief, the defendant,

          ALFA TRANSPORTATION CORP., managed the aforesaid truck tractor.

                 21.     That at all times hereinafter alleged, and upon information and belief, the defendant,

          ALFA TRANSPORTATION CORP., repaired the aforesaid truck tractor.

                 22.     That at all times hereinafter alleged, and upon information and belief, the defendant,

          ALFA TRANSPORTATION CORP., supervised the aforesaid truck tractor.

                 23.     That at all times relevant herein, the defendant, RAUL E. RIVERA, contracted to

          supply goods in the State of New York.

                 24.     That at all times relevant herein, the defendant, RAUL E. RIVERA, contracted to

          supply services in the State of New York.

                 25.     That at all times relevant herein, the defendant, RAUL E. RIVERA, regularly

          solicited business in the State of New York.

                 26.     That at all times relevant herein, the defendant, RAUL E. RIVERA, derived

          substantial revenues from its goods used in the State of New York.

                 27.     That at all times relevant herein, the defendant, RAUL E. RIVERA, derived

          substantial revenues from its services rendered in the State of New York.




                                                         4 of 11
FILED: BRONX COUNTY CLERK 07/01/2021 02:18 PM                                                   INDEX NO. 809073/2021E
NYSCEF DOC. NO. 1Case
                   Case
                      1:21-cv-06900-LAK
                        1:21-cv-06900 Document
                                        Document
                                               2-15-1Filed
                                                        Filed
                                                            08/16/21
                                                              08/17/21Page
                                                                        Page
                                                                           5 of
                                                                             5 11
                                                                                of 11NYSCEF: 07/01/2021
                                                                         RECEIVED



                 28.     That at all times relevant herein, the defendant, RAUL E. RIVERA, expected or

          should have reasonably expected that its acts will have consequences in the State of New York

          and it derived substantial revenues from interstate or international commerce.

                 29.     That at all times hereinafter alleged, and upon information and belief, the defendant,

          RAUL E. RIVERA, was the owner of a certain 2012 Kenworth truck tractor bearing Florida

          State registration number, JC43UU.

                 30.     That at all times hereinafter alleged, and upon information and belief, the defendant,

          RAUL E. RIVERA, was the owner of a certain 2012 Kenworth truck tractor bearing a vehicle

          identification number, 1XKAD49X9CJ305368.

                 31.     That at all times hereinafter alleged, and upon information and belief, the defendant,

          RAUL E. RIVERA, was the title owner of a certain 2012 Kenworth truck tractor bearing a

          vehicle identification number, 1XKAD49X9CJ305368.

                 32.     That at all times hereinafter alleged, and upon information and belief, the defendant,

          RAUL E. RIVERA, was the registered owner of a certain 2012 Kenworth truck tractor bearing a

          vehicle identification number, 1XKAD49X9CJ305368.

                 33.     That at all times hereinafter alleged, and upon information and belief, the defendant,

          RAUL E. RIVERA, was the lessor of the aforesaid truck tractor.

                 34.     That at all times hereinafter alleged, and upon information and belief, the defendant,

          RAUL E. RIVERA, was the lessee of the aforesaid truck tractor.

                 35.     That at all times hereinafter alleged, and upon information and belief, the defendant,

          RAUL E. RIVERA, operated the aforesaid truck tractor.

                 36.     That at all times hereinafter alleged, and upon information and belief, the defendant,

          RAUL E. RIVERA, operated the aforesaid truck tractor, with the knowledge, permission and

          consent of the defendant, ALFA TRANSPORTATION CORP.




                                                       5 of 11
FILED: BRONX COUNTY CLERK 07/01/2021 02:18 PM                                                  INDEX NO. 809073/2021E
NYSCEF DOC. NO. 1Case
                   Case
                      1:21-cv-06900-LAK
                        1:21-cv-06900 Document
                                        Document
                                               2-15-1Filed
                                                        Filed
                                                            08/16/21
                                                              08/17/21Page
                                                                        Page
                                                                           6 of
                                                                             6 11
                                                                                of 11NYSCEF: 07/01/2021
                                                                         RECEIVED



                 37.    That at all times hereinafter alleged, and upon information and belief, the defendant,

          RAUL E. RIVERA, controlled the aforesaid truck tractor.

                 38.    That at all times hereinafter alleged, and upon information and belief, the defendant,

          RAUL E. RIVERA, controlled the aforesaid truck tractor, with the knowledge, permission and

          consent of the defendant, ALFA TRANSPORTATION CORP.

                 39.    That at all times hereinafter alleged, and upon information and belief, the defendant,

          RAUL E. RIVERA, maintained the aforesaid truck tractor.

                 40.    That at all times hereinafter alleged, and upon information and belief, the defendant,

          RAUL E. RIVERA, maintained the aforesaid truck tractor, with the knowledge, permission and

          consent of the defendant, ALFA TRANSPORTATION CORP.

                 41.    That at all times hereinafter alleged, and upon information and belief, the defendant,

          RAUL E. RIVERA, managed the aforesaid truck tractor.

                 42.    That at all times hereinafter alleged, and upon information and belief, the defendant,

          RAUL E. RIVERA, managed the aforesaid truck tractor, with the knowledge, permission and

          consent of the defendant, ALFA TRANSPORTATION CORP.

                 43.    That at all times hereinafter alleged, and upon information and belief, the defendant,

          RAUL E. RIVERA, repaired the aforesaid truck tractor.

                 44.    That at all times hereinafter alleged, and upon information and belief, the defendant,

          RAUL E. RIVERA, repaired the aforesaid truck tractor, with the knowledge, permission and

          consent of the defendant, ALFA TRANSPORTATION CORP.

                 45.    That at all times hereinafter alleged, and upon information and belief, the defendant,

          RAUL E. RIVERA, supervised the aforesaid truck tractor.

                 46.    That at all times hereinafter alleged, and upon information and belief, the defendant,

          RAUL E. RIVERA, supervised the aforesaid truck tractor, with the knowledge, permission and




                                                      6 of 11
FILED: BRONX COUNTY CLERK 07/01/2021 02:18 PM                                                    INDEX NO. 809073/2021E
NYSCEF DOC. NO. 1Case
                   Case
                      1:21-cv-06900-LAK
                        1:21-cv-06900 Document
                                        Document
                                               2-15-1Filed
                                                        Filed
                                                            08/16/21
                                                              08/17/21Page
                                                                        Page
                                                                           7 of
                                                                             7 11
                                                                                of 11NYSCEF: 07/01/2021
                                                                         RECEIVED



          consent of the defendant, ALFA TRANSPORTATION CORP.

                 47.     That at all times hereinafter alleged, and upon information and belief, the defendant,

          RAUL E. RIVERA, leased the aforesaid truck tractor.

                 48.     That at all the times hereinafter alleged, and upon information and belief, the

          defendant, RAUL E. RIVERA, was an employee of the defendant, ALFA

          TRANSPORTATION CORP.

                 49.     That at all times hereinafter alleged, and upon information and belief, the defendant,

          RAUL E. RIVERA, was employed by the defendant, ALFA TRANSPORTATION CORP., on

          May 6, 2021.

                 50.     That at all times hereinafter alleged, and upon information and belief, the defendant,

          RAUL E. RIVERA, was acting within the course of his employment when he was operating the

          aforesaid truck tractor bearing Florida registration number, JC43UU.

                 51.     That on the aforementioned date, the defendant, RAUL E. RIVERA, was

          employed by the defendant, ALFA TRANSPORTATION CORP., and was operating the

          aforesaid truck tractor with the consent and within the scope of his employment with the defendant,

          ALFA TRANSPORTATION CORP.

                 52.     That at all times hereinafter alleged, and upon information and belief, the plaintiff,

          KENNETH DOCKERY, operated a certain 2017 Harley-Davidson motorcycle bearing New

          York State registration number, 36TJ04.

                 53.     That at all of the times hereinafter mentioned East 149th Street and River Avenue, in

          the Bronx County, City and State of New York, were and still are public roadways used extensively

          by the public in general.

                 54.     That on May 6, 2021, the aforesaid motor vehicles were in contact at the

          aforementioned location.




                                                        7 of 11
FILED: BRONX COUNTY CLERK 07/01/2021 02:18 PM                                                INDEX NO. 809073/2021E
NYSCEF DOC. NO. 1Case
                   Case
                      1:21-cv-06900-LAK
                        1:21-cv-06900 Document
                                        Document
                                               2-15-1Filed
                                                        Filed
                                                            08/16/21
                                                              08/17/21Page
                                                                        Page
                                                                           8 of
                                                                             8 11
                                                                                of 11NYSCEF: 07/01/2021
                                                                         RECEIVED



                 55.     That on May 6, 2021, the aforesaid motor vehicles were in a collision at the

          aforementioned location.

                 56.     That the aforesaid accident and injuries resulting there from were due solely and

          wholly as a result of the careless and negligent manner in which the defendants owned, operated,

          controlled, maintained, managed, and repaired their motor vehicle without this plaintiff in any way

          contributing thereto.

                 57.     That by reason of the foregoing and the negligence of the defendants, the plaintiff,

          KENNETH DOCKERY, was severely injured, bruised and wounded, suffered, still suffers and

          will continue to suffer for some time physical pain and bodily injuries and became sick, sore,

          lame and disabled and so remained for a considerable length of time.

                 58.     That by reason of the foregoing, the plaintiff, KENNETH DOCKERY, was

          compelled to and did necessarily require medical aid and attention, and did necessarily pay and

          become liable therefore for medicines and upon information and belief, the plaintiff, KENNETH

          DOCKERY, will necessarily incur similar expenses.

                 59.     That by reason of the foregoing, the plaintiff, KENNETH DOCKERY, has been

          unable to attend to his usual occupation in the manner required.

                 60.     That by reason of the wrongful, negligent and unlawful actions of the defendants,

          as aforesaid, the plaintiff, KENNETH DOCKERY, sustained serious injuries as defined in

          Section 5102(d) of the Insurance Law of The State of New York, and has sustained economic

          loss greater than basic economic loss as defined in Section 5102 of the said Insurance Law.

                 61.     That one or more of the provisions of §1602 of the Civil Practice Law and Rules

          do apply to the within action.

                 62.     That as a result of the foregoing, the plaintiff, KENNETH DOCKERY, has been

          damaged in a sum which exceeds the jurisdictional limits of all lower courts which would otherwise




                                                       8 of 11
FILED: BRONX COUNTY CLERK 07/01/2021 02:18 PM                                                INDEX NO. 809073/2021E
NYSCEF DOC. NO. 1Case
                   Case
                      1:21-cv-06900-LAK
                        1:21-cv-06900 Document
                                        Document
                                               2-15-1Filed
                                                        Filed
                                                            08/16/21
                                                              08/17/21Page
                                                                        Page
                                                                           9 of
                                                                             9 11
                                                                                of 11NYSCEF: 07/01/2021
                                                                         RECEIVED



          have jurisdiction.

                   WHEREFORE, the plaintiff, KENNETH DOCKERY, demands judgment against the

          defendants in the sum exceeding the jurisdictional limits of all lower courts which would otherwise

          have jurisdiction, together with the costs and disbursements of her action.

          Dated:          New York, New York
                          July 1, 2021

                                                                                    Jason L. Paris
                                                                           ____________________________
                                                                               JASON L. PARIS, ESQ.




                                                        9 of 11
FILED: BRONX COUNTY CLERK 07/01/2021 02:18 PM                                               INDEX NO. 809073/2021E
NYSCEF DOC. NO. 1Case
                   Case
                      1:21-cv-06900-LAK
                        1:21-cv-06900 Document
                                        Document
                                               2-15-1Filed
                                                        Filed
                                                            08/16/21
                                                              08/17/21Page
                                                                        Page
                                                                           1010
                                                                              of 11
                                                                                 of 11
                                                                          RECEIVED   NYSCEF: 07/01/2021



                                          ATTORNEY'S VERIFICATION

                   JASON L. PARIS, an attorney duly admitted to practice before the Courts of the State of

          New York, affirms the following to be true under the penalties of perjury:

                   I am a member at THE PARIS LAW GROUP, P.C., attorneys of record for Plaintiff. I

          have read the annexed SUMMONS and COMPLAINT and know the contents thereof, and the

          same are true to my knowledge, except those matters therein which are stated to be alleged upon

          information and belief, and as to those matters I believe them to be true. My belief, as to those

          matters therein not stated upon knowledge, is based upon facts, records, and other pertinent

          information contained in my files.

          Dated:          New York, New York
                          July 1, 2021

                                                                                 Jason L. Paris
                                                                          ____________________________
                                                                              JASON L. PARIS, ESQ.




                                                       10 of 11
FILED: BRONX COUNTY CLERK 07/01/2021 02:18 PM                                  INDEX NO. 809073/2021E
NYSCEF DOC. NO. 1Case
                   Case
                      1:21-cv-06900-LAK
                        1:21-cv-06900 Document
                                        Document
                                               2-15-1Filed
                                                        Filed
                                                            08/16/21
                                                              08/17/21Page
                                                                        Page
                                                                           1111
                                                                              of 11
                                                                                 of 11
                                                                          RECEIVED   NYSCEF: 07/01/2021



          Index No.:


          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF BRONX


          KENNETH DOCKERY,

                                              Plaintiff(s),



                             -against-




          RAUL E. RIVERA and ALFA TRANSPORTATION CORP.,

                                              Defendant(s).


                                SUMMONS and VERIFIED COMPLAINT


                                         THE PARIS LAW GROUP, P.C.
                                             Attorneys for Plaintiff
                                         60 East 42nd Street, Suite 4600
                                             New York, NY 10122
                                                  212-970-8754




                                                     11 of 11
